Citation Nr: 1104918	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-43 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected deep vein thrombosis of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to February 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 RO decision, which granted a claim 
for service connection for chronic deep vein thrombosis of the 
left lower extremity and assigned a 10 percent evaluation, 
effective March 1, 2007.  

In October 2010, a videoconference hearing was held before the 
undersigned Veterans Law Judge at the North Little Rock, Arkansas 
RO.  A transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's service-connected deep vein thrombosis of the left 
leg is manifested by complaints of persistent edema, incompletely 
relieved by elevation of extremity.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no more, 
for service-connected deep vein thrombosis of the left leg have 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic 
Code 7121 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

A December 2007 VCAA letter was sent to the Veteran.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware 
that it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  

Furthermore, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream elements).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's relevant VA and private medical records are in the 
file.  All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
acknowledges that all original copies of the Veteran's service 
treatment records may not be currently associated with the claims 
file.  However, the Board notes that the Veteran has submitted 
copies of any service treatment records that he has in his 
possession.  Moreover, the Board notes that this is a claim for 
an increased rating, not a claim for service connection.  
Therefore, the evidence pertinent to this claim consists of 
records documenting the current and recent severity of this 
condition.  The claims file contains such records.  Consequently, 
the Board finds no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  As such, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his 
service-connected deep vein thrombosis of the left leg most 
recently in June 2010.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board notes that the 
Veteran suggested at the October 2010 hearing that he felt this 
examination did not accurately reflect the current severity of 
his condition.  However, the Board notes that the examiner 
reviewed the claims file and thoroughly examined the Veteran.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Board finds this examination report to be 
detailed and consistent with contemporaneous medical records.  
Thus, the Board concludes that the examination in this case is 
adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
In a February 2008 rating decision, the RO granted service 
connection for chronic deep vein thrombosis of the left lower 
extremity and assigned a 10 percent evaluation, effective March 
1, 2007, under Diagnostic Code 7121.  The Veteran seeks a higher 
evaluation.  

Diagnostic Code 7121 provides ratings for post-phlebitic syndrome 
(venous disease) of any etiology.  Venous disease with findings 
of asymptomatic palpable or visible varicose veins are rated 
noncompensably (0 percent) disabling.  Venous disease with 
findings of intermittent edema of extremity or aching and fatigue 
in leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery, are 
rated 10 percent disabling.  Venous disease with findings of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema, are rated 20 percent disabling.  Venous disease with 
findings of persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration, are rated 40 percent 
disabling.  Venous disease with findings of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, are rated 60 percent disabling.  Venous 
disease with findings of massive board-like edema with constant 
pain at rest are rated 100 percent disabling.

The Veteran underwent a VA examination in January 2008.  The 
examiner noted that the Veteran suffered deep vein thrombosis 
(DVT) involving the left thigh in 1997, which led to a one-week 
hospitalization.  He was given anticoagulants for which he 
continues to take on this date as chronic therapy for DVT.  The 
Veteran denied any recurrence of DVT of the left leg but states 
that he did have an episode of superficial phlebitis involving 
the right calf last year while denying any DVT in the right calf.  
The Veteran denied any significant symptoms with the right leg 
but reported that the left leg does cramp and fatigue with 
walking and standing for a 15-minute period of time.  The left 
leg is chronically swollen and is worsened with prolonged 
standing but does diminish during the night with leg elevation.  
Although, it does not subside.  The Veteran uses a TED hose daily 
for the left leg, which moderately helps.  He denied any skin 
complications from the DVT.  From an occupational standpoint as a 
computer technician, he is limited to standing and walking 15 
minutes due to the pain and weakness of the leg.  He continues to 
treat the condition with daily Coumadin, as well as TED hose on 
the left leg.  There are no sedentary related problems with the 
left leg.  Upon examination, the Veteran was noted as having 
normal-appearing lower extremities.  The left leg was slightly 
enlarged compared to the right leg.  There were moderate 
varicosities noted in the left lower leg from the knee down.  The 
left leg revealed trace swelling throughout.  Neuromuscular 
function was grossly normal throughout involving the normal 
extremities.  There is slightly diminished hair in both lower 
extremities bilaterally.  Soft tissue otherwise normal throughout 
lower extremities bilaterally.  No cords were palpable in either 
leg.  The right calf measured 37 centimeters, whereas the left 
calf measured 38 centimeters.  The right thigh measured 45 
centimeters, whereas the left thigh measured 46 centimeters.  The 
Veteran had normal skin color in the toes with normal capillary 
refill bilaterally.  The right leg examination was normal, 
whereas the left leg examination did reveal varicosities and mild 
edema.  The Veteran was diagnosed with deep venous thrombosis of 
the left leg, chronic.      

More recently, the Veteran underwent a VA examination in June 
2010.  The examiner reviewed the claims file.  The examiner noted 
that the original deep vein thrombosis occurred in 1997.  The 
Veteran was treated with Coumadin for 18 months and is now on 
aspirin as a primary blood thinner.  He did not have a pulmonary 
thromboembolism.  The examiner noted that the Veteran does have 
some swelling of the left lower extremity from the knee down on 
prolonged standing or walking.  However, this is minimized by the 
fact that he wears his compression stocking every day to work.  
If he does not wear the stocking, such as when he is on the beach 
or in the yard or something of that nature, the legs will swell.  
However, within a matter of an overnight rest, it will go back to 
its usual size.  Its "usual size" is half of an inch larger 
than the right leg at midcalf and identical in the ankle 2 inches 
above the malleolus to the right ankle.  In other words, there is 
negligible difference in size when the two are compared in what 
is now "normal" for him.  The leg does not stay swollen after 
elevation in other words.  The examiner noted that the Veteran 
does not have chronic pain at rest.  He has a sensation of 
heaviness but not pain.  The Veteran also does not have 
subcutaneous induration, hyperpigmentation from stasis, eczema, 
or ulceration.  He has none of these.  The examiner also noted 
that the April 1, 2009, lower extremity venous duplex examination 
performed at UAMS by the radiology department of the left common 
femoral, left femoral, and distal popliteal showed the Veteran to 
have competency in these veins and augmentation in these veins.  
However, he has lost "phasicity".  This is because the clot 
remains in these veins chronically and forever.  The Veteran has 
been told through  the years that he had "incompetency" of all 
valves and, while he may have had some degree of incompetency in 
some valves, the April 1, 2009, duplex study says that all 
competency is not lost.  This would probably explain why, over 
the last 13 years since the original insult, he has not developed 
pigmentation, induration, ulcers, et cetera.  Upon physical 
examination, the Veteran's right calf at midcalf measured 14.5 
inches and the left calf at midcalf measured 14 inches.  Both 
ankles just above the malleolus measured 8.25 inches.  The 
Veteran had no hyperpigmentation, stasis dermatitis, ulceration, 
or induration.  The only clinical finding in that regard was 
patchy loss of hair just above the ankle on the left.  Calf 
squeeze was not painful.  Homan sign was negative.  There were no 
ropy varicosities to be seen.  The only varicosities to be seen 
were spider veins around the left ankle.  There was no edema at 
this time (trace at worst).  The Veteran was diagnosed with deep 
venous thrombosis left lower extremity with mild postphlebitic 
syndrome.        

The Board notes that the claims file also contains private 
treatment records.  In an April 2009 private medical record from 
a physician at the University of Arkansas for Medical Sciences 
(UAMS), it was noted that the Veteran has a history of deep 
venous thrombosis in his left leg and has had a deep venous 
thrombosis in his right leg, although it is below the knee on the 
right side.  He is ambulatory.  He was having some swelling in 
his leg.  He was started on compression stockings that does bring 
some relief.  It was noted that, in general, deep venous 
thrombosis is permanent.  There is no surgical option here.  He 
does need to have compression stockings to prevent or decrease 
the amount of swelling and pigmentation in the long term.  The 
long term sequelae of deep venous thrombosis are well known where 
he can have some swelling and pigmentation of his legs and 
increased varicosities because of incompetent valves.  He has the 
same condition of both legs.  It is probably worse on the left.  
This same private physician submitted a nearly identical 
statement in December 2010.  In this December 2010 medical 
record, it was noted that the Veteran has a history of deep 
venous thrombosis in both legs, although it is below the knee on 
the right side.  He is ambulatory, but he does have some swelling 
in his leg.  He was started on compression stockings and leg 
elevation, and this does bring him some relief.  It was noted 
that, in general, deep venous thrombosis is permanent.  There is 
no surgical option here.  He does need to have compression 
stockings to prevent or decrease the amount of swelling and 
pigmentation in the long term.  The long term sequelae of deep 
venous thrombosis are well known and include swelling and 
pigmentation of his legs and increased varicosities because of 
incompetent valves.  He has the same condition of both legs.  It 
is probably worse on the left.  

The Board has also considered the Veteran's testimony from the 
October 2010 hearing.  Specifically, the Veteran asserted that he 
tries to elevate his leg and it will go down to some degree.  
However, he estimates his leg only goes down maybe 50 percent and 
he is unable to elevate his leg while he works all day.  The 
Veteran asserted that, when he was examined at the June 2010 VA 
examination, it was an early morning appointment.  As such, the 
majority of his edema had not yet started for the day, as he had 
been lying down all night.  The Veteran also reported that he has 
eczema, which he continually treats himself.  He indicated that 
his eczema is worse in the winter, and the most recent VA 
examination was conducted in summer.  The Veteran further 
indicated that he has spots and lesions on his leg.  He indicated 
that these lesions are currently small and constant.  He asserted 
that it is red around his ankle, and he has a lot of varicose 
veins around it.  However, about 5 years prior, he had a big red 
spot on his leg.    

With regard to assigning an increased evaluation under Diagnostic 
Code 7121, as noted above, a 20 percent evaluation is warranted 
for findings of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  As discussed, the Veteran was noted in 
the April 2009 and the December 2010 private medical records as 
having some swelling of his leg.  At the October 2010 hearing, 
the Veteran reported that he had constant swelling that was only 
partially relieved with elevation.  At the January 2008 VA 
examination, it was noted that the Veteran's left leg is 
chronically swollen and is worsened with prolonged standing but 
does diminish during the night with leg elevation.  Although, it 
does not subside.  At the June 2010 VA examination, the examiner 
noted that the Veteran does have some swelling of the left lower 
extremity from the knee down on prolonged standing or walking, 
which is minimized by compression stocking.  If he does not wear 
the stocking, the legs will swell.  However, within a matter of 
an overnight rest, it will go back to its usual size.

While the Board acknowledges that it was specifically noted at 
the June 2010 VA examination that the Veteran's leg will go back 
to its normal size within a matter of an overnight rest, the 
Board also acknowledges that it was noted at the January 2008 VA 
examination that the Veteran's leg swelling diminishes but does 
not subside.  Moreover, the Veteran indicated at the October 2010 
hearing that the swelling of his leg is never completely 
relieved.  Therefore, resolving all reasonable doubt in favor of 
the Veteran, the Board finds that an increased rating of 20 
percent should be granted under Diagnostic Code 7121 for the 
Veteran's service-connected deep vein thrombosis of the left leg, 
based on findings of persistent edema, incompletely relieved by 
elevation of extremity.

The Board has considered assigning the Veteran's service-
connected deep vein thrombosis of the left leg an evaluation in 
excess of 20 percent.  As noted above, a 40 percent rating is 
warranted under Diagnostic Code 7121 for findings of persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  The Board has considered the Veteran's 
assertions at the October 2010 hearing that he has eczema and 
pigmentation issues.  However, it was specifically noted at the 
June 2010 VA examination that the Veteran had no subcutaneous 
induration, hyperpigmentation from stasis, eczema, or ulceration.  
At the January 2008 VA examination, the Veteran denied any skin 
complications from his deep vein thrombosis.  Additionally, while 
it was noted in both the April 2009 and the December 2010 private 
medical records that the Veteran does need to have compression 
stockings to prevent or decrease the amount of swelling and 
pigmentation in the long term, and the long term sequelae of deep 
venous thrombosis are well known and include pigmentation of his 
legs, it was not specifically noted in either of these medical 
records that the Veteran currently experiences stasis 
pigmentation or eczema as a result of this disability.  
Therefore, while the Board notes the Veteran's subjective 
complaints regarding skin issues, there is no medical evidence of 
record supporting these complaints.  In fact, the only medical 
evidence of record which addresses the Veteran's specific 
symptoms, as opposed to possible sequelae from this disability, 
indicates that the Veteran has denied skin complications and does 
not show any sign of hyperpigmentation from stasis or eczema.  
While the Board recognizes that a lay person is generally 
competent to describe observable symptomatology, the Board 
ultimately places far more weight on the objective clinical 
evidence of record, which consistently shows no evidence of 
hyperpigmentation from stasis or eczema as a result of this 
service-connected disability.  Therefore, an increased rating of 
40 percent is not warranted.  

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the heart but finds Diagnostic Code 7121 is the most 
appropriate diagnostic code to apply in this case.  See 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000-7123 (2010).  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected deep vein thrombosis of the left leg is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disability with the established criteria shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In summary, the Board concludes that the evidence supports an 
increased rating of 20 percent for the Veteran's service-
connected deep vein thrombosis of the left leg, but that the 
preponderance of the evidence is against the claim for a rating 
higher than 20 percent for this disability for the period of time 
on appeal.  The benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application as there is not an 
approximate balance of evidence.  See generally Gilbert, supra; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment 
of staged ratings has been considered and is not for application.  
Fenderson, supra.


ORDER

Entitlement to an evaluation of 20 percent for service-connected 
deep vein thrombosis of the left leg is granted, subject to the 
laws and regulations governing the payment of monetary awards.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


